PER CURIAM.
Ralph G. Johnson appeals his conviction of aggravated battery and his enhanced sentence of thirty years as an habitual felony offender under Section 775.084, Florida Statutes (1981). We affirm his conviction but remand for resentencing because the trial court failed to specify the findings required as a basis for such a sentence as mandated by Section 775.084(3)(d). Cavallaro v. State, 420 So.2d 927 (Fla. 2d DCA 1982); Fry v. State, 359 So.2d 584 (Fla. 2d DCA 1978); Grimmett v. State, 357 So.2d 461 (Fla. 2d DCA 1978).
We have considered the remaining points raised by appellant and conclude that each is without merit.
Accordingly, the judgment is affirmed, but the sentence is vacated and the case remanded for resentencing.
BOARDMAN, A.C.J., and GRIMES and RYDER, JJ., concur.